Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 1 of 20 Page ID #:1




  1 POMERANTZ LLP
    Jennifer Pafiti (SBN 282790)
  2 1100 Glendon Avenue, 15th Floor
  3 Los Angeles, CA 90024
    Telephone: (310) 405-7190
  4 Email: jpafiti@pomlaw.com
  5
    Attorneys for Plaintiff
  6
    - additional counsel on signature page –
  7
  8
                        UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12 MATT KARINSKI, Individually and             Case No.
     on Behalf of All Others Similarly          CLASS ACTION COMPLAINT FOR
 1 3 Situated,
                                                VIOLATIONS OF THE FEDERAL
 14                                  Plaintiff, SECURITIES LAWS
 15       v.                                   JURY TRIAL DEMANDED
 16
    STAMPS.COM, INC., KENNETH
 17 MCBRIDE, KYLE HUEBNER, and
 18 JEFF CARBERRY,
 19
 20                             Defendants.
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 2 of 20 Page ID #:2




  1         Plaintiff Matt Karinski (“Plaintiff”), individually and on behalf of all others
  2   similarly situated, through his undersigned counsel, for his Complaint against
  3   Defendants Stamps.com, Inc. (“Stamps.com” or the “Company”), Kenneth
  4   McBride, Kyle Heubner, and Jeff Carberry (collectively, “Defendants”), allege the
  5   following based upon personal knowledge, as to Plaintiff and Plaintiff’s own acts,
  6   and upon information and belief, as to all other matters based on the investigation
  7   conducted by and through Plaintiff’s counsel, which included, among other things,
  8   a review of Stamps.com, Inc.’s (“Stamps.com” or “the Company”) press releases,
  9   filings with the U.S. Securities and Exchange Commission (“SEC”), analyst
 10   reports, media reports, and other publicly disclosed reports and information about
 11   the Defendants. Plaintiff believes that substantial additional evidentiary support
 12   will exist for the allegations set forth herein after a reasonable opportunity for
 13   discovery.
 14                    NATURE OF THE ACTION AND OVERVIEW
 15         1.     This is a securities class action on behalf of Plaintiff and all other
 16   persons or entities, except for Defendants, who purchased, or otherwise acquired,
 17   Stamps.com securities between May 3, 2017 and February 21, 2019, inclusive (the
 18   “Class Period”). This action is brought on behalf of the Class (as defined below)
 19   for violations of §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
 20   “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated
 21   thereunder by the SEC, 17 C.F.R. § 240.10b-5.
 22         2.     Stamps.com is a provider of Internet-based mailing and shipping
 23   solutions in the United States.         Under the Stamps.com and Endicia brands,
 24   Stamps.com customers use United States Postal Service (“USPS”) solutions to
 25   mail and ship a variety of mail pieces and packages through the USPS. Customers
 26   using Stamps.com solutions receive discounted postage rates compared to
 27   USPS.com and USPS retail locations on certain mail pieces.
 28
                                                    1
                   Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 3 of 20 Page ID #:3




  1         3.   During the Class Period, Defendants repeatedly touted the Company’s
  2   purportedly strong financial results and relationship with USPS. These statements
  3   were false and misleading because they failed to disclose that: (i) the Company’s
  4   financial results depended on the manipulation of a USPS reseller program that
  5   cost USPS an estimated $235 million per year; and (ii) as a result, the Company’s
  6   business was unsustainable and its financial results were highly misleading.
  7         4.   The truth emerged on February 21, 2019, after the market closed, when
  8   Stamps.com held a conference call to discuss its financial results from the fourth
  9   quarter of 2018 and fiscal year 2018 as well as its business outlook and “certain
 10   strategic items . . . that impact our business outlook for 2019.” On the call, the
 11   Company’s Chairman and Chief Executive Officer (“CEO”), Kenneth McBride
 12   (“McBride”), inexplicably stated that the Company was discontinuing its shipping
 13   partnership with USPS—despite the fact that USPS-related business accounts for
 14   87% of the Company’s revenue. The Company further announced that, contrary to
 15   previous expectations of strong growth, 2019 revenue was expected to decline
 16   5.4%. On this news, the Company’s stock plummeted to a close price of $83.65 on
 17   February 21, 2019, a decline of over 57% from the previous close price of $198.08.
 18         5.   On February 26, 2019, it was reported that, contrary to McBride’s
 19   representations, USPS itself had decided to terminate its relationship with
 20   Stamps.com in the face of the Company’s increasing demands and abuse of the
 21   USPS’s reseller program.
 22                             JURISDICTION AND VENUE
 23         6.   The claims asserted herein arise under and pursuant to §§ 10(b) and
 24   20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule 10b-5
 25   promulgated thereunder (17 C.F.R. § 240.10b-5).
 26         7.   This Court has jurisdiction over the subject matter of this action
 27   pursuant to 28 U.S.C. § 1331 and § 27 of the Exchange Act (15 U.S.C. § 78aa).
 28
                                                  2
                 Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 4 of 20 Page ID #:4




  1         8.    Venue is proper in this District pursuant to § 27 of the Exchange Act
  2   and 28 U.S.C. § 1391(b). Stamps.com’s principal executive offices are located
  3   within this District.
  4         9.    In connection with the acts, conduct, and other wrongs alleged in this
  5   Complaint, Defendants, directly or indirectly, used the means and instrumentalities
  6   of interstate commerce, including, but not limited to, the U.S. mail, interstate
  7   telephone communications, and the facilities of the national securities exchange.
  8                                           PARTIES
  9         10. As set forth in the attached Certification, Plaintiff acquired Stamps.com
 10   securities at artificially inflated prices during the Class Period and was damaged
 11   upon the revelation of the alleged corrective disclosures.
 12         11. Defendant Stamps.com is incorporated in Delaware, with principal
 13   executive offices located at 1990 E. Grand Avenue, El Segundo, California 90245.
 14   Stamps.com shares trade on The NASDAQ Stock Market, LLC (“NASDAQ”)
 15   under the ticker symbol “STMP.”
 16         12. Stamps.com is a provider of Internet-based mailing and shipping
 17   solutions in the United States.         Under the Stamps.com and Endicia brands,
 18   Stamps.com customers use USPS solutions to mail and ship a variety of mail
 19   pieces and packages through the USPS and customers using Stamps.com solutions
 20   receive discounted postage rates compared to USPS.com and USPS retail locations
 21   on certain mail pieces.
 22         13. Defendant McBride has served as Stamps.com’s Chairman and CEO at
 23   all relevant times.
 24         14. Defendant Kyle Huebner (“Huebner”) has served as Stamps.com’s
 25   President and has been since August 2017. At all relevant times prior to August
 26   2017, Huebner was Stamps.com’s Co-President and Chief Financial Officer
 27   (“CFO”).
 28
                                                   3
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 5 of 20 Page ID #:5




  1         15. Defendant Jeff Carberry (“Carberry”) has served as Stamps.com’s CFO
  2   and has been since August 2017.
  3         16.    The Defendants referenced in ¶¶13-15 above are sometimes
  4   collectively referred to herein as the “Individual Defendants.”
  5                            SUBSTANTIVE ALLEGATIONS
  6                                          Background
  7         17. Stamps.com became the first USPS-approved PC Postage vendor
  8   offering software-only mailing and shipping solutions in 1999.
  9         18. Under the Stamps.com and Endicia brands, customers use the
 10   Company’s USPS-approved mailing and shipping solutions to mail and ship a
 11   variety of mail pieces and packages through the USPS. Customers can purchase
 12   and print postage twenty-four hours a day, seven days a week, through software or
 13   web interfaces.
 14         19. The Company’s solutions allow customers to receive discounts for
 15   most USPS mail and packages.
 16    Materially False and Misleading Statements Issued During the Class Period
 17         20. During the Class Period, the Company repeatedly touted its purported
 18   strong financial results and relationship with USPS.
 19         21. For example, on May 3, 2017, the start of the Class Period,
 20   Stamps.com issued a press release for its 1Q17 results. The press release stated in
 21   relevant part:
 22        “We are very pleased with our continued strong revenue and earnings
 23        growth this quarter,” said Ken McBride, Stamps.com’s chairman and
           CEO. “In addition to our overall revenue and earnings growth, during
 24        the first quarter we reached our highest level of paid customers, we saw
 25        continued strong growth in our shipping business areas, and we
           experienced strong contributions from all of our subsidiaries. We remain
 26        very excited about our future prospects and, combined with our first
 27        quarter performance, led us to increase our guidance for 2017.”
 28
                                                   4
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 6 of 20 Page ID #:6




  1         22. The press release further stated:
  2       First quarter 2017 total revenue was $105.0 million, up 28% compared
  3       to the first quarter of 2016. First quarter 2017 Mailing and Shipping
          revenue (which includes service, product and insurance revenue but
  4       excludes Customized Postage and Other revenue) was $102.6 million,
  5       up 30% versus the first quarter of 2016. First quarter 2017 Customized
          Postage revenue was $2.4 million, down 7% versus the first quarter of
  6       2016.
  7
          First quarter 2017 GAAP income from operations was $34.6 million and
  8       GAAP net income was $33.1 million. GAAP net income per share was
  9       $1.82 based on 18.2 million fully diluted shares outstanding. This
          compares to first quarter 2016 GAAP income from operations of $22.2
 10       million and GAAP net income of $13.2 million or $0.71 per share based
 11       on fully diluted shares outstanding of 18.7 million. First quarter 2017
          GAAP income from operations, GAAP net income and GAAP income
 12       per fully diluted share increased by 56%, 150% and 157% year-over-
 13       year, respectively.

 14       First quarter 2017 GAAP income from operations included $11.4 million
          of non-cash stock-based compensation expense and $4.0 million of non-
 15
          cash amortization of acquired intangibles. First quarter 2017 GAAP net
 16       income also included $93 thousand of non-cash amortization of debt
          issuance costs. Excluding the non-cash stock-based compensation
 17
          expense and non-cash amortization of acquired intangibles, first quarter
 18       2017 non-GAAP income from operations was $50.0 million. Also
          excluding non-cash amortization of debt issuance costs, first quarter
 19
          2017 non-GAAP pre-tax income was $49.3 million. First quarter 2017
 20       non-GAAP income tax expense was $16.0 million, which was $15.3
          million higher than the $660 thousand GAAP income tax expense for the
 21
          quarter. The higher non-GAAP tax expense reflects the tax impact on the
 22       non-GAAP pre-tax income at a non-GAAP effective tax rate of 32.5%,
          which was materially higher than the actual GAAP effective tax rate for
 23
          the quarter. See the section later in this press release entitled “About
 24       Non-GAAP Financial Measures” for more information on how non-
          GAAP taxes are calculated. Taking into account the non-GAAP
 25
          adjustments, first quarter 2017 non-GAAP adjusted income was $33.2
 26       million or $1.83 per share based on 18.2 million fully diluted shares
          outstanding.
 27
 28
                                                 5
                Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 7 of 20 Page ID #:7




  1         23. During the Company’s 2Q17 earnings call on August 2, 2017, CEO
  2   McBride stated:
  3        the partnership with the Postal Service is continuing to be
  4        stronger and stronger and some of the – we have multiple contracts
           and various partnerships with the Postal Service. And so in this case,
  5        we were able to get a couple of our contracts renewed at improved
  6        terms.
  7         24. The foregoing statements were false and misleading because they
  8   failed to disclose that:    (i) the Company’s financial results depended on the
  9   manipulation of a USPS reseller program that cost USPS an estimated $235
 10   million per year; and (ii) as a result, the Company’s business was unsustainable
 11   and its financial results were highly misleading.
 12                               The Truth Begins to Emerge
 13         25. On February 21, 2019, after the market closed, Stamps.com held a
 14   conference call to discuss its financial results from the fourth quarter of 2018 and
 15   fiscal year 2018 as well as its business outlook and “certain strategic items . . . that
 16   impact our business outlook for 2019.”
 17         26. On the call, McBride discussed the Company’s renewal talks with
 18   USPS over its revenue share agreement and claimed that Stamps.com:
 19         will no longer be exclusive to the USPS and that’s nonnegotiable.
 20
            USPS has not agreed to accept these terms or any other terms of our
            partnership proposal. So, at this point we decided to discontinue our
 21         shipping partnership with the USPS so that we can fully embrace
 22         partnerships with other carriers who we think will be well positioned to
            win in a shipping business in the next five years.
 23
            27. The Company further announced that, contrary to previous
 24
      expectations of strong growth, 2019 revenue was expected to decline 5.4%.
 25

 26

 27
 28
                                                  6
                 Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 8 of 20 Page ID #:8




  1            28. These revelations shocked the market. On this news, the Company’s
  2   stock plummeted to a close price of $83.65 on February 22, 2019, a decline of over
  3   57% from the previous close price of $198.08.
  4            29. The revelation was an inexplicable announcement that the Company
  5   was simply walking away from a business relationship that accounted for 87% of
  6   the Company’s earnings.
  7            30. Subsequently, on February 26, 2019, it was reported that, contrary to
  8   McBride’s representations, USPS itself had decided to terminate its relationship
  9   with Stamps.com in the face of the Company’s increasing demands and its abuse of
 10   the reseller program.
 11                    PLAINTIFF’S CLASS ACTION ALLEGATIONS
 12            31. Plaintiff brings this action as a class action pursuant to Rules 23(a) and
 13   (b)(3) of the Federal Rules of Civil Procedure on behalf of a Class consisting of all
 14   those who purchased, or otherwise acquired, Stamps.com securities during the
 15   Class Period (the “Class”) and were damaged upon the revelation of the alleged
 16   corrective disclosure.       Excluded from the Class are the Defendants herein;
 17   Stamps.com’s officers and directors, at all relevant times; members of their
 18   immediate families, and their legal representatives, heirs, successors, or assigns;
 19   and any entity in which Defendants have, or had, a controlling interest.
 20            32. The members of the Class are so numerous that joinder of all members
 21   is impracticable. Throughout the Class Period, Stamps.com common stock was
 22   actively traded on the NASDAQ. While the exact number of Class members is
 23   unknown to Plaintiff at this time, and can only be ascertained through appropriate
 24   discovery, Plaintiff believes that there are thousands of members of the proposed
 25   Class.     The members of the proposed Class may be identified from records
 26   maintained by Stamps.com, or its transfer agent, and may be notified of the
 27
 28
                                                    7
                   Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 9 of 20 Page ID #:9




  1   pendency of this action by mail, using customary forms of notice that are
  2   commonly used in securities class actions.
  3         33. Plaintiff’s claims are typical of the claims of the members of the Class,
  4   as all members of the Class are similarly affected by Defendants’ wrongful
  5   conduct.
  6         34. Plaintiff will fairly and adequately protect the interests of the members
  7   of the Class and has retained counsel that are competent and experienced in class
  8   action and securities litigation. Plaintiff has no interest, antagonism, or conflict
  9   with the members of the Class.
 10         35. Common questions of law and fact exist, as to all members of the
 11   Class, and predominate over any questions solely affecting individual members of
 12   the Class. Among the questions of law and fact common to the Class are:
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                                  8
                 Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 10 of 20 Page ID #:10




   1         a.   whether the federal securities laws were violated by Defendants’ acts as
                  alleged herein;
   2

   3         b.   whether statements made by Defendants to the investing public during
                  the Class Period misrepresented material facts about the business,
   4
                  operations, and management of Stamps.com;
   5
             c.   whether the Individual Defendants caused Stamps.com to issue false and
   6
                  misleading financial statements during the Class Period;
   7
             d.   whether Defendants acted knowingly or recklessly in issuing false and
   8
                  misleading financial statements;
   9
             e.   whether the prices of Stamps.com common stock during the Class
  10
                  Period were artificially inflated because of Defendants’ conduct
  11              complained of herein; and
  12
             f.   whether the members of the Class have sustained damages, and if so,
  13              what is the proper measure of damages.
  14         36. A class action is superior to all other available methods for the fair and
  15   efficient adjudication of this controversy, since joinder of all members is
  16   impracticable. Furthermore, as the damages suffered by individual Class members
  17   may be relatively small, the expense and burden of individual litigation make it
  18   impossible for members of the Class to individually redress the wrongs done to
  19   them. There will be no difficulty in the management of this action as a class
  20   action.
  21         37. Plaintiff will rely, in part, upon the presumption of reliance established
  22   by the fraud-on-the-market doctrine in that:
  23

  24

  25

  26

  27
  28
                                                   9
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 11 of 20 Page ID #:11




   1         a.    Defendants made public misrepresentations or failed to disclose material
                   facts during the Class Period;
   2

   3         b.    the omissions and misrepresentations were material;

   4         c.    Stamps.com common stock is traded in an efficient market;
   5
             d.    Stamps.com’s shares were liquid and traded with moderate-to-heavy
   6               volume during the Class Period;
   7
             e.    Stamps.com traded on the NASDAQ and was covered by multiple
   8               analysts;
   9
             f.    the misrepresentations and omissions alleged would tend to induce a
  10               reasonable investor to misjudge the value of Stamps.com common
  11               stock; and

  12         g.    Plaintiff and members of the Class purchased, acquired, and/or sold
  13               Stamps.com common stock between the time Defendants failed to
                   disclose, or misrepresented material facts, and when the true facts were
  14
                   disclosed, without knowledge of the omitted or misrepresented facts.
  15         38. Based upon the foregoing, Plaintiff and the members of the Class are
  16   entitled to a presumption of reliance upon the integrity of the market.
  17         39. Alternatively, Plaintiff and the members of the Class are entitled to the
  18   presumption of reliance established by the Supreme Court in Affiliated Ute
  19   Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
  20   omitted material information in their Class Period statements in violation of a duty
  21   to disclose such information, as detailed above.
  22
                                              COUNT I
  23
                         (Violations of § 10(b) of the Exchange Act and
  24                         Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)
  25         40. Plaintiff repeats and re-alleges each and every allegation contained
  26   above as if fully set forth herein.
  27
  28
                                                  10
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 12 of 20 Page ID #:12




   1         41. This count is asserted against Defendants and is based upon § 10(b) of
   2   the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5 promulgated
   3   thereunder.
   4         42. During the Class Period, Defendants engaged in a plan, scheme,
   5   conspiracy, and course of conduct, pursuant to which they knowingly, or
   6   recklessly, engaged in acts, transactions, practices, and courses of business, which
   7   operated as fraud and deceit upon Plaintiff and the other members of the Class;
   8   made various untrue statements of material facts, and omitted to state material
   9   facts necessary in order to make the statements made, in light of the circumstances
  10   under which they were made, not misleading; and employed devices, schemes, and
  11   artifices to defraud in connection with the purchase and sale of securities. Such
  12   scheme was intended to and, throughout the Class Period, did: (i) deceive the
  13   investing public, including Plaintiff and other Class members, as alleged herein;
  14   artificially inflate and maintain the market price of Stamps.com securities; and
  15   cause Plaintiff and other members of the Class to purchase, or otherwise acquire,
  16   Stamps.com common stock at artificially inflated prices. In furtherance of this
  17   unlawful scheme, plan, and course of conduct, Defendants, including the
  18   Individual Defendants, took the actions set forth herein.
  19         43. Pursuant to the above plan, scheme, conspiracy, and course of conduct,
  20   each of the Defendants participated directly, or indirectly, in the preparation and/or
  21   issuance of the quarterly and annual reports, SEC filings, press releases, and other
  22   statements and documents described above, including statements made to
  23   securities analysts and the media, that were designed to influence the market for
  24   Stamps.com securities.       Such reports, filings, releases, and statements were
  25   materially false and misleading in that they failed to disclose material adverse
  26   information and misrepresented the truth about Stamps.com’s finances and
  27   business prospects.
  28
                                                  11
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 13 of 20 Page ID #:13




   1         44. By virtue of their positions at Stamps.com, the Individual Defendants
   2   had actual knowledge of the materially false and misleading statements and
   3   material omissions alleged herein and intended thereby to deceive Plaintiff and the
   4   other members of the Class or, in the alternative, Defendants acted with reckless
   5   disregard for the truth in that they failed, or refused to ascertain and disclose, such
   6   facts as would reveal the materially false and misleading nature of the statements
   7   made, although such facts were readily available to Defendants. Said acts and
   8   omissions of Defendants were committed willfully or with reckless disregard for
   9   the truth.    In addition, each Defendant knew, or recklessly disregarded, that
  10   material facts were being misrepresented or omitted as described above.
  11         45. Information showing that Defendants acted knowingly or with reckless
  12   disregard for the truth is particularly within Defendants’ knowledge and control.
  13   As the senior managers and/or directors of Stamps.com, the Individual Defendants
  14   had knowledge of the details of Stamps.com’s internal affairs.
  15         46. The Individual Defendants are liable both directly and indirectly for the
  16   wrongs complained of herein. Because of their positions of control and authority,
  17   the Individual Defendants were able to, and did, directly or indirectly, control the
  18   content of the statements of Stamps.com. As officers and/or directors of a publicly
  19   held company, the Individual Defendants had a duty to disseminate timely,
  20   accurate, and truthful information with respect to Stamps.com’s businesses,
  21   operations, future financial condition, and future prospects. As a result of the
  22   dissemination of the aforementioned false and misleading reports, releases, and
  23   public statements, the market price of Stamps.com common stock was artificially
  24   inflated throughout the Class Period. In ignorance of the adverse facts concerning
  25   Stamps.com’s business and financial condition, which were concealed by
  26   Defendants, Plaintiff and the other members of the Class purchased, or otherwise
  27   acquired, Stamps.com common stock at artificially inflated prices and relied upon
  28
                                                    12
                    Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 14 of 20 Page ID #:14




   1   the price of the securities, the integrity of the market, and/or upon statements
   2   disseminated by Defendants and were damaged thereby.
   3         47. During the Class Period, Stamps.com common stock traded on an
   4   active and efficient market. Plaintiff and the other members of the Class, relying
   5   on the materially false and misleading statements described herein, which
   6   Defendants made, issued, or caused to be disseminated, or relying upon the
   7   integrity of the market, purchased or otherwise acquired shares of Stamps.com
   8   common stock at prices artificially inflated by Defendants’ wrongful conduct. Had
   9   Plaintiff and the other members of the Class known the truth, they would not have
  10   purchased or otherwise acquired said common stock, or would not have purchased
  11   or otherwise acquired common stock at the inflated prices that were paid. At the
  12   time of the purchases and/or acquisitions by Plaintiff and the Class, the true value
  13   of Stamps.com common stock was substantially lower than the prices paid by
  14   Plaintiff and the other members of the Class. The market price of Stamps.com
  15   common stock declined sharply upon public disclosure of the facts alleged herein
  16   to the injury of Plaintiff and Class members.
  17         48. By reason of the conduct alleged herein, Defendants have knowingly or
  18   recklessly, directly or indirectly, violated § 10(b) of the Exchange Act and Rule
  19   10b-5 promulgated thereunder.
  20         49. As a direct and proximate result of Defendants’ wrongful conduct,
  21   Plaintiff and the other members of the Class suffered damages in connection with
  22   their respective purchases, acquisitions, and sales of Stamps.com common stock
  23   during the Class Period, and were harmed upon the disclosure that the Company
  24   had been disseminating misrepresented financial statements to the investing public.
  25

  26

  27
  28
                                                  13
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 15 of 20 Page ID #:15



                                               COUNT II
   1
                             (Violations of § 20 of the Exchange Act
   2                           Against the Individual Defendants)
   3         50. Plaintiff repeats and re-alleges each and every allegation contained
   4   above as if fully set forth herein.
   5         51. During the Class Period, the Individual Defendants participated in the
   6   operation and management of Stamps.com and conducted and participated,
   7   directly and indirectly, in the conduct of Stamps.com’s business affairs. Because
   8   of their senior positions, they knew the adverse non-public information alleged
   9   herein.
  10         52. As officers and/or directors of a publicly owned company, the
  11   Individual Defendants had a duty to disseminate accurate and truthful information
  12   with respect to Stamps.com’s financial condition and operations, and to promptly
  13   correct any public statements issued by Stamps.com that became materially false
  14   or misleading.
  15         53. Because of their positions of control and authority as senior officers,
  16   the Individual Defendants were able to, and did, control the contents of the various
  17   reports, press releases, and public filings that Stamps.com disseminated in the
  18   marketplace during the Class Period concerning Stamps.com’s financial results
  19   and business relationships.           Throughout the Class Period, the Individual
  20   Defendants exercised their power and authority to cause Stamps.com to engage in
  21   the wrongful acts complained of herein. The Individual Defendants, therefore,
  22   were “controlling persons” of Stamps.com within the meaning of § 20(a) of the
  23   Exchange Act. In this capacity, they participated in the unlawful conduct alleged
  24   herein that artificially inflated the market price of Stamps.com common stock.
  25         54. Each of the Individual Defendants, therefore, acted as a controlling
  26   person of Stamps.com. By reason of their senior management positions and/or
  27   being directors of Stamps.com, each of the Individual Defendants had the power to
  28
                                                  14
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 16 of 20 Page ID #:16




   1   direct the actions of the Company and exercised the same power to cause
   2   Stamps.com to engage in the unlawful acts and conduct complained of herein.
   3   Each of the Individual Defendants exercised control over the general operations of
   4   Stamps.com and possessed the power to control the specific activities that
   5   comprise the primary violations about which Plaintiff and the other members of
   6   the Class complain.
   7         55. By reason of the above conduct, the Individual Defendants are liable,
   8   pursuant to § 20(a) of the Exchange Act, for the violations committed by
   9   Stamps.com.
  10                                 PRAYER FOR RELIEF
  11         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
  12         A.      Declaring that the instant action may be maintained as a class action,
  13   under Fed. R. Civ. P. 23, and certifying Plaintiff as Class Representative;
  14         B.   Awarding Plaintiff and the other members of the Class compensatory
  15   damages;
  16         C.   Awarding Plaintiff and the other members of the Class pre-judgment
  17   and post-judgment interest, as well as reasonable attorneys’ fees, expert witness
  18   fees, and other costs and disbursements; and
  19         D.   Awarding Plaintiff and the other members of the Class such other and
  20   further relief as the Court may deem just and proper.
  21                               JURY TRIAL DEMANDED
  22
            Plaintiff hereby demands a trial by jury.
  23

  24   Dated: March 13, 2019                           Respectfully submitted,
  25                                                   POMERANTZ LLP
  26
                                                       /s/ Jennifer Pafiti
  27
  28
                                                  15
                  Class Action Complaint for Violations of the Federal Securities Laws
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 17 of 20 Page ID #:17




   1
                                                      Jennifer Pafiti (SBN 282790)
                                                      1100 Glendon Avenue, 15th Floor
   2                                                  Los Angeles, CA 90024
   3
                                                      Telephone: (310) 405-7190
                                                      Email: jpafiti@pomlaw.com
   4

   5                                                  POMERANTZ LLP
                                                      Jeremy A. Lieberman
   6                                                  J. Alexander Hood II
   7                                                  Jonathan D. Lindenfeld
                                                      600 Third Avenue, 20th Floor
   8                                                  New York, New York 10016
   9                                                  Telephone: (212) 661-1100
                                                      Facsimile: (212) 661-8665
  10                                                  Email: jalieberman@pomlaw.com
  11                                                        ahood@pomlaw.com
                                                            jlindenfeld@pomlaw.com
  12

  13                                                  POMERANTZ LLP
                                                      Patrick V. Dahlstrom
  14                                                  10 South La Salle Street, Suite 3505
  15                                                  Chicago, Illinois 60603
                                                      Telephone: (312) 377-1181
  16                                                  Facsimile: (312) 377-1184
  17                                                  Email: pdahlstrom@pomlaw.com

  18                                                  BRONSTEIN, GEWIRTZ
  19                                                  & GROSSMAN, LLC
                                                      Peretz Bronstein
  20                                                  60 East 42nd Street, Suite 4600
  21                                                  New York, NY 10165
                                                      Telephone: (212) 697-6484
  22                                                  Facsimile (212) 697-7296
  23                                                  Email: peretz@bgandg.com
  24                                                  Attorneys for Plaintiff
  25

  26

  27
  28
                                                 16
                 Class Action Complaint for Violations of the Federal Securities Laws
         Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 18 of 20 Page ID #:18
Submission Date
2019-02-22 14:49:20


CERTIFICATION PURSUANT TO FEDERAL SECURITIES
LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Stamps.com Inc. (“Stamps.com” or the “Company”) and authorize the filing of a comparable complaint
on my behalf.

3. I did not purchase or acquire Stamps.com securities at the direction of plaintiffs’ counsel or in order to participate in any private action
arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired Stamps.com securities during the
class period, including providing testimony at deposition and trial, if necessary. I understand that the Court has the authority to select the most
adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Stamps.com securities during the Class Period as
specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to serve as a representative party on
behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in the Complaint, beyond my pro
rata share of any recovery, except such reasonable costs and expenses directly relating to the representation of the class as ordered or approved
by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Matt Karinski



Acquisitions

Configurable list (if none enter none)

        Date Acquired                           Number of Shares Acquired                                   Price per Share Acquired
            10/31/18                                          12                                                      202.94



Sales

Configurable list (if none enter none)
         Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 19 of 20 Page ID #:19
         Date Sold                         Number of Shares Sold                      Price per Share Sold
             None                                  None                                      None



 Documents & Message

 Upload your brokerage statements showing your individual purchase and sale orders.
(redacted)




 Signature




 Full Name
 Matt Karinski

(redacted)
Case 2:19-cv-01828-MWF-SK Document 1 Filed 03/13/19 Page 20 of 20 Page ID #:20



  Stamps.com (STMP)                                                   Karinski, Matt

                              List of Purchases and Sales

                       Purchase              Number of            Price Per
        Date            or Sale              Shares/Unit         Share/Unit

          10/31/2018         Purchase                       12            $202.9400
